MEMORANDUM **
William Bender appeals his four-month sentence imposed following his guilty-plea conviction for using a false writing and document, in violation of 18 U.S.C. § 1001. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Bender contends the district court erred by imposing a two-level enhancement pursuant to U.S.S.G. § 2F1.1(b)(2)(A) (2000) for more than minimal planning. We review for clear error, United States v. Lindholm, 24 F.3d 1078, 1086 (9th Cir.1994), *922and conclude that this contention lacks merit.
If the offense involved more than minimal planning, then the defendant’s offense level is increased by two levels. § 2F1.1(b)(2)(A) (2000). Our review of the record also supports a finding of conduct demonstrating more planning than is typical for the commission of the offense. See § 1B.1 n. 1(f) (2000).
Accordingly, the district court did not clearly err. See Lindholm, 24 F.3d at 1086-87.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.